[Cite as Collier-Hammond v. State, 2020-Ohio-2716.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

ROSALYND COLLIER-HAMMOND,                             :

                Plaintiff-Appellee,                   :
                                                          No. 108368
                v.                                    :

STATE OF OHIO,                                        :

                Defendant-Appellant.                  :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: April 30, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-17-885144


                                           Appearances:

                Marein and Bradley, Mark B. Marein, and Steven L.
                Bradley, for appellee.

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Brian R. Gutkoski, Assistant Prosecuting
                Attorney, Dave Yost, Ohio Attorney General, and Thomas
                E. Madden, Assistant Attorney General, for appellant.


ANITA LASTER MAYS, P.J.:

                  Defendant-appellant, the state of Ohio, appeals the trial court’s

judgment in favor of plaintiff-appellee, Rosalynd Collier-Hammond (“Collier”), and
dismissal of the state’s       third-party complaint against Collier’s daughter, A.Y.

(“Young”).1 We affirm.

                 The history of this case as stated in State v. Collier, 8th Dist.

Cuyahoga No. 103857, 2016-Ohio-4951, ¶ 2 (“Collier III”),2 is as follows,

      [i]n an indictment filed October 15, 1996, Collier was charged with
      thirty-four counts of rape of her minor daughter, A.Y. in violation of
      R.C. 2907.02. Counts 1-12 alleged offenses occurring between
      October 20, 1987 and October 19, 1988, Counts 13-24 alleged offenses
      occurring between October 20, 1988 and October 19, 1989, and
      Counts 25-34 alleged offenses occurring between October 20, 1989
      and July 31, 1990. A bill of particulars filed December 31, 1996
      indicated that these offenses occurred at hotels or motels in the
      greater Cleveland area, in Cuyahoga County, Ohio. State v. Collier,
      8th Dist. Cuyahoga No. 76433, 2000 Ohio App. LEXIS 3376 (July 27,
      2000) [“Collier I”].

                 Following trial, Collier was found guilty of two counts of rape against

Young. Collier was sentenced to two concurrent life sentences. The trial court

further found Collier a sexually oriented offender but not a sexual predator. The

convictions and sentences were affirmed on appeal. Collier I.

I.    Facts and Procedural History

                 The facts and procedural history of the case are found in Collier III,

stating,

      The evidence at trial disclosed that the victim of these offenses, A.Y.,
      was the daughter of Collier and Floyd Young and was born on October
      20, 1983. A.Y. testified Collier would force her to perform oral sex.

      1    Young is also referred to as A.Y.

      2  See State v. Collier, 8th Dist. Cuyahoga Nos. 73893 and 73894, 1998 Ohio App.
LEXIS 3299 (July 16, 1998) for Collier II, where the court of appeals reversed the trial
court’s ruling and held the results of the polygraph test were not admissible at trial
because the parties had not stipulated to the test or its admissibility.
       These incidents occurred three or four times per week at various
       motels on Euclid Avenue and at the house where they lived. Most of
       the time, Collier would ingest cocaine immediately before these
       incidents. Sometimes, Collier’s boyfriend was present. A.Y. testified
       that Collier would instruct her boyfriend to hit A.Y. with a belt when
       A.Y. refused, and he did so.

       Following trial, the jury found Collier guilty of Counts 1 and 2 of the
       amended indictment and not guilty of the remaining charges. The
       court sentenced Collier to two concurrent terms of life imprisonment.
       The court further found Collier a sexually oriented offender but not a
       sexual predator. The convictions and sentences were affirmed on
       appeal. Collier I. The Ohio Supreme Court granted Collier’s motion
       for a delayed appeal. State v. Collier, 90 Ohio St.3d 1471, 738 N.E.2d
       383 (2000). Subsequently, the Ohio Supreme Court declined to
       exercise jurisdiction and dismissed the appeal. State v. Collier, 91
       Ohio St.3d 1458, 743 N.E.2d 399 (2001).

       On April 20, 1999, Collier filed her first motion for a new trial based
       on juror misconduct. After an evidentiary hearing at which Collier
       was represented by appointed counsel, the trial court overruled the
       motion on May 11, 1999.

Collier III at ¶ 5-7.

                In 2014, Collier’s sister contacted A.Y. on Facebook, and after several

conversations, A.Y. expressed her desire to recant her original testimony and claim

that Collier never sexually abused her. As a result,

       [o]n May 14, 2015, Collier filed a motion for leave to file a motion for
       a new trial. The state filed a brief in opposition to the request on June
       15, 2015, and Collier filed a reply brief on July 9, 2015.

       On July 15, 2015, the trial court set September 10, 2015 as the date for
       an evidentiary hearing on Collier’s motion. On July 29, 2015, the trial
       court granted Collier leave to file a delayed motion for a new trial. The
       court informed the parties that it would consider the briefs already
       filed; however the parties could file supplemental briefs if they so
       desired.
       On August 31, 2015, the state filed a motion in limine to exclude
       1). The polygraph examination results of the co-defendant Reynard
       Hammond from evidence; 2). Testimony related to the allegation of
       juror misconduct during the original trial and 3). Testimony from the
       trial judge who presided over the jury trial in 1999. Collier filed a brief
       in opposition on September 8, 2015.

       The trial court granted the state’s motion in part on September 10,
       2015. Specifically, the trial court ruled that the results of the polygraph
       results were inadmissible; however the willingness of a party to take a
       polygraph test could be admitted; evidence of juror misconduct would
       not be allowed on the basis of res judicata; no witness would be
       allowed to vouch for the credibility of any other witness; and the
       testimony of the trial judge would be permitted but the scope of her
       testimony will be very limited, if ultimately permitted at all.

Collier, 8th Dist. Cuyahoga No. 103857, 2016-Ohio-4951, ¶ 8-11.

               The trial court granted Collier’s request for a new trial, and stated,

       The Court has taken into consideration all the testimony provided at
       the hearing, the trial transcript, and the exhibits. The Court finds
       [A.Y.’s] testimony at hearing to be credible when taken in conjunction
       with all the other evidence in the case. For all the reasons set forth in
       this decision, the Court grants the motion for new trial.

Id. at ¶ 56.

               The state appealed arguing that the trial court erred in granting

Collier a new trial. This court in Collier III considered the trial court’s decision

granting Collier a new trial and concluded, “[t]he state has failed to sufficiently

demonstrate a probability that the trial court erred when it granted Collier’s motion

for new trial. Accordingly, we deny the state’s motion for leave to appeal. The state’s

appeal is dismissed.” Id. at ¶ 97.

               After the state’s appeal was dismissed, the trial court dismissed all

charges against Collier finding that “re-trial is prohibited on double jeopardy
grounds pursuant to State v. Ogle, 8th Dist. Cuyahoga No. 87695, 2007-Ohio-

5066.” Journal entry No. 98404667 (Apr. 7, 2017).

                  The following year, Collier filed a claim of statutory wrongful

imprisonment against the state. The state answered and pleaded a third-party

complaint against A.Y. because she recanted her testimony that Collier raped her.

A.Y. filed a motion to dismiss the state’s complaint under Civ.R. 12(B)(6). The trial

court granted the motion to dismiss. The state filed a reconsideration in the trial

court, stating,

      [o]n December 12, 2017, this Honorable Court issued an order
      dismissing Defendant State of Ohio Third-Party Complaint bringing
      claim against [A.Y.] under R.C. 2307.60. In doing so, the Court
      expressly relied on information outside of the pleadings to wit:
      that [A.Y.] has not been convicted of perjury. In prematurely
      dismissing the State’s claim, this Honorable Court further relied upon
      non-binding, authority from the 10th District.            Morrow v.
      Reminger & Reminger Co. LPA, 183 Ohio App.3d 40, 2009-Ohio-
      2665, ¶ 16 (10th Dist.). The Court did not address binding precedent
      from the 8th District holding a conviction is not required to state
      claim under R.C. 2307.60. See State’s Br. in Opp. (filed 12/7/17) at
      p. 4 (noting, “R.C. 2307.60 provides that any victim of criminal act
      may recover ‘full damages’ in civil action. The section specifically
      provides that criminal conviction of the crime is not
      condition precedent to civil liability. Gonzalez v. Spofford, 8th
      Dist. No. 85231, 2005-Ohio-3415, ¶ 27.

Motion No. 4719189 (Sept. 24, 2018).

                  The trial court denied the state’s motion for reconsideration of the

third-party complaint. The trial court, in its journal entry, stated,

      [t]he third-party complaint attempted to assert a civil action against
      [A.Y.] for her recanting testimony from a criminal case, in other
      words, perjury.     “While perjury, subornation of perjury, and
      conspiracy to commit perjury are punishable under criminal statutes,
      they may not, for public policy reasons, form the basis of a civil
      lawsuit.” Morrow v. Reminger & Reminger Co. LPA, 183 Ohio
      App.3d 40, 2009-Ohio-2665, 915 N.E.2d 696, [¶ 16] (10th Dist.),
      citing Costell v. Toledo Hosp., 38 Ohio St.3d 221, 223-[2]24, [527
      N.E.2d 858] (1988). “‘[T]he giving of false testimony in a judicial
      proceeding * * * does not give rise to a civil action for damages
      resulting from the giving of the false testimony’ even where it is
      alleged that the witness knew the testimony to be false.” Id., citing
      Schmidt v. State Aerial Farm Statistics, Inc., 62 Ohio App.2d 48, 51,
      [403 N.E.2d 1026] (6th Dist.1978); see also Lisboa v. Lisboa, 8th Dist.
      Cuyahoga No. 95673, 2011-Ohio-351, ¶ 17. “Although a person injured
      by the criminal act of another may ordinarily obtain civil relief, an
      exception exists in the ‘very * * * well established rule that no action
      lies to recover damages caused by perjury, false swearing, subornation
      of perjury, or an attempt to suborn perjury, * * * committed in the
      course of, or in connection with, a civil action or criminal prosecution,
      regardless of whether the perjurer was a party to, or a witness in, the
      action or proceedings.’” Morrow, at ¶ 16, citing Schmidt, 62 Ohio
      App.2d at 51, [403 N.E.2d 1026].

      Because Ohio law does not recognize a civil action for perjury, the
      state of Ohio’s third-party complaint failed to state a claim upon which
      relief can be granted whether a conviction is required under
      R.C. 2307.60 is completely irrelevant when the purported cause of
      action is not recognized under Ohio Law.

Journal entry No. 105899656 (Oct. 16, 2018).

              The state requested a jury to determine whether Collier was a

wrongfully imprisoned individual. Collier filed a motion to strike the state’s jury

demand. On August 23, 2018, the trial court granted Collier’s motion to strike jury

demand and determined that a jury is not necessary to determine whether Collier

qualifies as a wrongfully imprisoned person.

              The trial court then determined that Collier was a wrongfully

imprisoned individual pursuant to R.C. 2743.48. Journal entry No. 106876567

(Jan. 2, 2019). On January 29, 2019, the state filed a motion for new trial, or
alternatively to dismiss for lack of subject-matter jurisdiction pursuant to

Civ.R. 12(B)(1), and the trial court denied the state’s motion. As a result, the state

filed this timely appeal assigning five errors for our review:

      I.     The trial court committed reversible error when it dismissed
             the state’s third-party complaint against [A.Y.], who, if believed,
             perjured herself in 1999;

      II.    The trial court committed reversible error when it denied the
             state’s jury demand;

      III.   The trial court ruled against the manifest weight of the evidence
             when it certified appellee was a wrongfully imprisoned
             individual;

      IV.    The trial court committed reversible error when it denied the
             state’s motion for new trial; and

      V.     The trial court’s errors cumulatively require a new trial.

II.   Subject-Matter Jurisdiction and Motion to Dismiss Under
      Civ.R. 12(B)(6)

      A.     Standard of Review

               The trial court dismissed the state’s third-party complaint for failure

to state a claim upon which relief can be granted.

      An appellate court’s standard of review on a Civ.R. 12(B)(6) motion to
      dismiss is as follows:

      Our standard of review on a Civ.R. 12(B)(6) motion to dismiss is de
      novo. A motion to dismiss for failure to state a claim upon which relief
      can be granted is procedural and tests the sufficiency of the complaint.
      Under a de novo analysis, we must accept all factual allegations of the
      complaint as true and all reasonable inferences must be drawn in
      favor of the nonmoving party.

      (Citations omitted.) NorthPoint Props. v. Petticord, 179 Ohio App.3d
      342, 2008-Ohio-5996, 901 N.E.2d 869, ¶ 11 (8th Dist.). For a trial
      court to grant a motion to dismiss for failure to state a claim upon
      which relief can be granted, it must appear “beyond doubt from the
      complaint that the plaintiff can prove no set of facts entitling her to
      relief.” Grey v. Walgreen Co., 197 Ohio App.3d 418, 2011-Ohio-6167,
      967 N.E.2d 129, ¶ 3 (8th Dist.).

Graham v. Lakewood, 2018-Ohio-1850, 113 N.E.3d 44, ¶ 47 (8th Dist.).

      B.        Whether Collier Was Required to State Claims She had
                Against her Daughter whose Testimony in 1999
                Resulted in Collier’s Imprisonment

                 The state argues that Collier’s failure to make A.Y. a party defendant,

in accordance with R.C. 2721.12(a), deprived the trial court of subject-matter

jurisdiction.

      R.C. 2721.12(A) provides that “when declaratory relief is sought under
      this chapter in an action or proceeding, all persons who have or claim
      any interest that would be affected by the declaration shall be made
      parties to the action or proceeding.” As we observed in Driscoll v.
      Austintown Assocs., 42 Ohio St.2d 263, 273, 328 N.E.2d 395 (1975),
      “‘only those persons who are legally affected are proper parties to a
      lawsuit.’” Id. at 273, quoting Schriber Sheet Metal & Roofers v. Shook,
      64 Ohio App. 276, 285, 28 N.E.2d 699 (2d Dist.1940).

Paulozzi v. Rodstrom, 8th Dist. Cuyahoga No. 107799, 2019-Ohio-4157, ¶ 27,

quoting Rumpke Sanitary Landfill, Inc. v. State, 128 Ohio St.3d 41, 2010-Ohio-

6037, 941 N.E.2d 1161, ¶ 14.

                 A.Y. is not a necessary party to this declaratory-judgment action

because she does not have a legally protectable interest in rights that are the subject-

matter of the action. See, e.g., Potts v. Unglaciated Indus., 2016-Ohio-8559, 77

N.E.3d 415, ¶ 50 (7th Dist.). The state is incorrect in its assertion that Collier was

required to make A.Y. a party defendant. When a defendant makes a claim for
wrongful imprisonment, it is an action for a declaratory judgment against the state,

not a particular witness.

       The wrongful-imprisonment statute, R.C. 2743.48, was added to the
       Revised Code in 1986 by Sub.H.B. No. 609 “to authorize civil actions
       against the state, for specified monetary amounts, in the Court of
       Claims by certain wrongfully imprisoned individuals.” 141 Ohio Laws,
       Part III, 5351. The statute was designed to replace the former practice
       of compensating those wrongfully imprisoned by ad hoc moral-claims
       legislation.

Doss v. State, 135 Ohio St.3d 211, 2012-Ohio-5678, 985 N.E.2d 1229, ¶ 10.

               We find that the state has not demonstrated that A.Y. has an interest

that would be affected by the declaration. As the law states, “only those persons who

are legally affected are proper parties to a lawsuit.” Rumpke Sanitary Landfill, Inc.,

at ¶ 14. A.Y. does not have a legal interest in rights that are the subject matter of the

cause of action. “A party is legally affected by a cause of action if the party has a legal

interest in rights that are the subject matter of the cause of action. See, e.g.,

Huggins v. John Morrell & Co., 176 Ohio St. 171, 175, 198 N.E.2d 448 (1964).” Id.

The action is between the state and Collier. We find that the trial court was not

deprived of subject-matter jurisdiction.

       C.     Whether the State’s Claim Against A.Y. was Properly
              Dismissed

               The state contends that the trial court erred by dismissing its motion

to reconsider dismissal of its third-party complaint against A.Y. The trial court

dismissed the motion “because Ohio law does not recognize a civil action for

perjury.” Journal entry No. 101727562 (Dec. 12, 2017).
      Additionally, we note that, “[w]hile perjury, subornation of perjury,
      and conspiracy to commit perjury are punishable under criminal
      statutes, they may not, for public policy reasons, form the basis of a
      civil lawsuit.” Morrow v. Reminger & Reminger Co., L.P.A., 183 Ohio
      App.3d 40, 2009-Ohio-2665, 915 N.E.2d 696, ¶16, citing Costell v.
      Toledo Hosp., 38 Ohio St.3d 221, 223-24, 527 N.E.2d 858 (1988). “As
      an exception to [the] general rule of law [that a person injured by the
      criminal act of another may seek redress through a civil action], there
      is a very well established rule that no action lies to recover damages
      caused by perjury, false swearing, subornation of perjury, or an
      attempt to suborn perjury, whether committed in the course of, or in
      connection with, a civil action or a criminal prosecution, regardless of
      whether the perjurer was a party to, or a witness in, the action or
      proceedings.” Schmidt v. State Aerial Farm Statistics, Inc., 62 Ohio
      App.2d 48, 50, 403 N.E.2d 1026 (1978).

Anderson v. Smith, 196 Ohio App.3d 540, 2011-Ohio-5619, 964 N.E.2d 468, ¶ 13

(10th Dist.).

                A claim for wrongful imprisonment is a civil action against the state.

Committing perjury, which is the state’s claim against A.Y., is a criminal action in

violation of R.C. 2921.11. The state attempts to use R.C. 2307.60(A)(1), which

provides, “[a]nyone injured in person or property by a criminal act has, and may

recover full damages in, a civil action unless specifically excepted by law * * *,” to

demonstrate that Collier can recover damages from A.Y. in a civil action.

                However, the state consistently ignores, in all of its motions, that

Collier’s wrongful imprisonment claim is against the state, not A.Y. An individual

making a wrongful imprisonment claim can only make that claim against the state.

See, e.g., Doss, 135 Ohio St.3d 211, 2012-Ohio-5678, 985 N.E.2d 1229, at ¶10.

Therefore, Collier cannot recover damages in a civil action against A.Y. for perjury.

See, e.g., Morrow, 183 Ohio App.3d 40, 2009-Ohio-2665, 915 N.E.2d 696, at ¶ 16.
(“[T]he giving of false testimony in a judicial proceeding * * * does not give rise to a

civil action for damages resulting from the giving of the false testimony” even where

it is alleged that the witness knew the testimony to be false.”) The trial court is

correct in its assertion that the state fails to state a claim upon which relief can be

granted.

               The state’s first assignment of error is overruled.

III.   Motion to Strike Jury Demand

               The state argues that the trial court erred by granting Collier’s motion

to strike the state’s jury demand. “The right to a jury trial is not, however, absolute.

The Constitution does not entitle all civil litigants to a trial by jury.” Arrington v.

DaimlerChrysler Corp., 109 Ohio St.3d 539, 2006-Ohio-3257, 849 N.E.2d 1004,

¶ 22. “[T]he Supreme Court of Ohio has prescribed a historical test for determining

whether the right to a jury trial exists. Specifically, the court has suggested that the

controlling standard is whether the right existed under the common law prior to the

adoption of the Ohio Constitution.” State ex rel. Montgomery v. Portage Landfill &

Dev. Co., 11th Dist. Portage No. 98-P-0033, 1999 Ohio App. LEXIS 3093, *9

(June 30, 1999).

               The right to a jury trial in claims of wrongful imprisonment did not

exist in common law, because R.C. 2743.48 did not exist until 1986. Thus, Section

5, Article I of the Ohio Constitution does not preserve a right to a jury trial for the

type of action filed against the State. Also, the state did not have a statutory right to

a jury trial. “As a general matter, there are two types of statutes that grant a jury
trial. The first type of statute is one which sets forth a broad description of those

matters which may properly be tried by a jury.” Id. “The second type of statute is

one in which the right to a jury trial is expressly provided for by the statutory scheme

which authorizes the underlying action.” Id. R.C. 2743.48, does not set forth a

description of matters that may be tried by a jury, nor does it expressly provide a

statutory scheme for a right to a jury trial. In fact, R.C. 2743.48 requires that the

court of common pleas determine in a civil action whether a person is a wrongfully

imprisoned individual.

               In a previous case, the state filed a motion to strike a similar jury

demand in a wrongful imprisonment case against the state, and argued that a jury

trial is not authorized by R.C. 2743.48. In the state’s motion, the state argued that,

      [h]istorically, sovereign immunity has protected the State against
      claims of wrongful imprisonment. The State waived its sovereign
      immunity for claims of wrongful imprisonment upon the enactment
      of R.C. 2743.48 in 1986, which provided a cause of action against the
      State for wrongfully imprisoned individuals. R.C. 2743.48 sets forth
      the procedure that a part must follow to seek compensation from the
      State. However, in passing R.C. 2743.48, the legislature was silent in
      this specific section of the Revised Code on whether a party seeking a
      declaration of wrongful imprisonment was entitled to a jury. Thus,
      the court must read R.C. 2743.48 in pari material with the other
      sections of Revised Code Chapter 2743.

      When the State waived sovereign immunity for certain actions in
      R.C. Chapter 2743, the State was clear that a party is not entitled to a
      jury.

State’s Motion to Strike Jury Demand in Worley v. State, Cuyahoga C.P. No. CV-

13-803166 (Jul. 24, 2013). Motion No. 79276565 (May 7, 2013).
               The state cannot have it both ways, i.e., claiming that a party seeking

a declaration of wrongful imprisonment is not entitled to a jury trial in one case, but

then claiming that the state is entitled to a jury trial when defending an action

against a party seeking to be declared wrongfully imprisoned. Accordingly, the trial

court did not abuse its discretion in granting Collier’s motion to strike.

               The state’s second assignment of error is overruled.

IV.   Manifest Weight of the Evidence

      A.     Standard of review

               When an appellate court reviews a civil appeal from a bench trial,

      we apply a manifest weight standard of review. Revilo Tyluka,
      L.L.C. v. Simon Roofing & Sheet Metal Corp., 193 Ohio App.3d 535,
      2011-Ohio-1922, 952 N.E.2d 1181, ¶ 5 (8th Dist.), citing App.R. 12(C)
      and Seasons Coal v. Cleveland, 10 Ohio St.3d 77, 10 Ohio B. 408, 461
      N.E.2d 1273 (1984). A verdict supported by some competent, credible
      evidence going to all the essential elements of the case must not be
      reversed as being against the manifest weight of the evidence.
      Domaradzki v. Sliwinski, 8th Dist. Cuyahoga No. 94975, 2011-Ohio-
      2259, ¶ 6; C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376
      N.E.2d 578 (1978), syllabus.

      As the Ohio Supreme Court explained in Eastley v. Volkman, 132
      Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517:

      “Weight of the evidence concerns ‘the inclination of the greater
      amount of credible evidence, offered in a trial, to support one side of
      the issue rather than the other. It indicates clearly to the [trier of fact]
      that the party having the burden of proof will be entitled to their
      verdict, if, on weighing the evidence in their minds, they shall find the
      greater amount of credible evidence sustains the issue which is to be
      established before them. Weight is not a question of mathematics, but
      depends on its effect in inducing belief.’”
      Id. at ¶ 12, quoting State v. Thompkins, 78 Ohio St.3d 380, 387, 678
      N.E.2d 541 (1997), quoting Black’s Law Dictionary 1594 (6th
      Ed.1990).

      In assessing whether a verdict is against the manifest weight of the
      evidence, we examine the entire record, weigh the evidence and all
      reasonable inferences, consider the witnesses’ credibility, and
      determine whether, in resolving conflicts in the evidence, the trier of
      fact clearly lost its way and created such a manifest miscarriage of
      justice that the verdict must be overturned and a new trial ordered.
      State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st
      Dist.1983).

Doss v. State, 8th Dist. Cuyahoga No. 104867, 2017-Ohio-1286, ¶ 30-32.

      B.    Whether the Trial Court’s Judgment was Against the
            Manifest Weight of the Evidence

              The state argues that the trial court erred in certifying Collier as a

wrongfully imprisoned individual.

      As used in this section and section 2743.49 of the Revised Code, a “wrongfully
      imprisoned individual” means an individual who satisfies each of the
      following:

            (1) The individual was charged with a violation of a section of
            the Revised Code by an indictment or information, and the
            violation charged was an aggravated felony, felony, or
            misdemeanor.

            (2) The individual was found guilty of, but did not plead guilty
            to, the particular charge or a lesser-included offense by the
            court or jury involved, and the offense of which the individual
            was found guilty was an aggravated felony, felony, or
            misdemeanor.

            (3) The individual was sentenced to an indefinite or definite
            term of imprisonment in a state correctional institution for the
            offense of which the individual was found guilty.

            (4) The individual’s conviction was vacated, dismissed, or
            reversed on appeal and all of the following apply:
      (a) No criminal proceeding is pending against the
          individual for any act associated with that conviction.

      (b) The prosecuting attorney in the case, within one year
          after the date of the vacating, dismissal, or reversal,
          has not sought any further appeal of right or upon
          leave of court, provided that this division does not
          limit or affect the seeking of any such appeal after the
          expiration of that one-year period as described in
          division (C)(3) of this section.

      (c) The prosecuting attorney, city director of law, village
          solicitor, or other chief legal officer of a municipal
          corporation, within one year after the date of the
          vacating, dismissal, or reversal, has not brought a
          criminal proceeding against the individual for any act
          associated with that conviction, provided that this
          division does not limit or affect the bringing of any
          such proceeding after the expiration of that one-year
          period as described in division (C)(3) of this section.

(5) Subsequent to sentencing or during or subsequent to
imprisonment, an error in procedure was discovered that
occurred prior to, during, or after sentencing, that involved a
violation of the Brady Rule which violated the individual’s
rights to a fair trial under the Ohio Constitution or the United
States Constitution, and that resulted in the individual’s
release, or it was determined by the court of common pleas in
the county where the underlying criminal action was initiated
either that the offense of which the individual was found guilty,
including all lesser-included offenses, was not committed by
the individual or that no offense was committed by any person.
In addition to any other application of the provisions of this
division regarding an error in procedure that occurred prior to,
during, or after sentencing, as those provisions exist on and
after the effective date of this amendment, if an individual had
a claim dismissed, has a claim pending, or did not file a claim
because the state of the law in effect prior to the effective date
of this amendment barred the claim or made the claim appear
to be futile, those provisions apply with respect to the individual
and the claim and, on or after that effective date, the individual
may file a claim and obtain the benefit of those provisions.
R.C. 2743.48(A).

               Collier satisfies R.C. 2743.48(A)(1)-(4). However, Collier, pursuant

to R.C. 2743.48(A)(5), bears the burden of demonstrating that she did not rape A.Y.,

or that any other person did not rape A.Y. See, e.g., Doss at ¶ 36 (“Only after the

trial court makes a determination that the claimant satisfied his burden will the

claimant then qualify as a wrongfully imprisoned person under the statute”).

However, the state did not affirmatively assert that Collier did not satisfy

R.C. 2743.48(A)(5), but rather argues that there is a financial incentive for A.Y. to

recant her original testimony, because Collier is subject to receive over $1.4 million

dollars in restitution. The state also contends that recantation of testimony is not

synonymous with a declaration of innocence, because this court has decided in the

past that recantations can be unreliable and should be carefully scrutinized. See

State v. Nash, 8th Dist. Cuyahoga No. 87635, 2006-Ohio-5925, ¶ 10. (“Recantation

by a significant witness does not, as a matter of law, entitle a defendant to a new

trial. This determination is left to the sound discretion of the trial court.”).

               The trial court noted in its findings of facts and conclusion of law,

“[i]n observing A.Y.’s demeanor, gestures, and voice inflections, this Court finds

her recantation testimony credible.” The trial court also noted that A.Y.’s father’s

inconsistent testimony “reinforces the probability that no rapes occurred.”

               The state has not demonstrated that the trial court erred in

determining that Collier was a wrongfully imprisoned individual. There is no
evidence that the trial court clearly lost its way and created such a manifest

miscarriage of justice that the decision must be overturned.

               The state’s third assignment of error is overruled.

V.    Motion for New Trial

      A.     Standard of Review

               Generally it is the discretion of the trial judge whether to grant or deny

a motion for a new trial when evidence has been newly discovered, and the trial

judge’s decision will not be disturbed unless the trial judge abused that discretion.

State v. Williamson, 8th Dist. Cuyahoga Nos. 107117, 107162, and 107916, 2019-

Ohio-1985, ¶ 12. “An abuse of discretion is more than an error of law or judgment;

it implies that the court’s attitude is unreasonable, arbitrary, or unconscionable.”

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

      B.     Whether the Trial Court Properly Denied the State’s
             Motion for a New Trial

               The state argues that the trial court committed reversible error when

it denied the state’s motion for a new trial. The state sought a new trial under

Civ.R. 59(A)(6), which states, in part, that a new trial may be granted if,

      “[t]he judgment is not sustained by the weight of the evidence;
      however, only one new trial may be granted on the weight of the
      evidence in the same case.”

               We have previously determined that the state’s assignment of error

regarding weight of the evidence lacked merit.
                The state also contends that a new trial should have been granted

under Civ.R. 59(A)(7) because the state was entitled to try the case before a jury. We

have previously determined that the state’s assignment of error regarding the jury

demand also lacked merit.

                Additionally, the state argues that a new trial should have been

granted under Civ.R. 59(A)(9) because Collier cannot satisfy R.C. 2743.48(A)(4) as

a matter of law. The state contends that A.Y.’s convictions were not vacated,

dismissed, or reversed on appeal. A review of the record reveals that the trial court

vacated A.Y.’s conviction. The state filed an appeal, and a panel of judges from the

Fifth District Court of Appeals, sitting for this court by assignment, dismissed the

state’s appeal, stating, “[b]ecause we find no abuse of discretion, and because the

state has failed to sufficiently demonstrate a probability that its claimed errors did

in fact occur, we deny the state’s motion for leave to appeal and dismiss this appeal.”

Collier III at ¶ 1.

                The state’s assertions that Collier cannot satisfy R.C. 2743.48(A)(4)

are misplaced where the trial court vacated Collier’s convictions and the decision

was affirmed on appeal.

                The state’s fourth assignment of error is overruled.

VI.    Cumulative Errors

                The state argues that the trial court’s errors cumulatively require a

new trial. “Under the doctrine of cumulative error, ‘a conviction will be reversed

when the cumulative effect of errors in a trial deprives a defendant of a fair trial even
though each of the numerous instances of trial-court error does not individually

constitute cause for reversal.’” State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-

5735, 70 N.E.3d 508, ¶ 321, quoting State v. Powell, 132 Ohio St.3d 233, 2012-Ohio-

2577, 971 N.E.2d 865, ¶ 223. This court has previously decided that “the cumulative

error doctrine applies in civil cases.” Daniels v. Northcoast Anesthesia Providers,

Inc., 2018-Ohio-3562, 120 N.E.3d 52, ¶ 66 (8th Dist.).

                However, after reviewing the assignments of error, one through four,

we find that the state has not demonstrated that the trial court erred. Therefore, the

doctrine of cumulative error does not apply and the state’s fifth assignment of error

is overruled.

                Judgment is affirmed.

      It is ordered that the appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



____________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., CONCURS;
FRANK D. CELEBREZZE, JR., J., CONCURS IN JUDGMENT ONLY
KEYWORDS
#108368


Third-party complaint, jury demand, motion for new trial, manifest weight of the
evidence, wrongfully imprisoned individual, R.C. 2743.48.

The trial court did not err when it dismissed the state’s third-party complaint
against the appellee’s daughter, because she does not have a legally protected
interest in rights that are the subject matter of the action. The trial court did not
err when it denied the state’s jury demand, because the Constitution does not
entitle all civil litigants to a trial by jury. The trial court did not err when it denied
the state’s motion for a new trial. The trial court judgment was not against the
manifest weight of the evidence when it certified the appellee as a wrongfully
imprisoned individual as defined by R.C. 2743.48.